Exhibit 10.10

Comprehensive Credit Facilities Agreement

Parties

 

•   Longgang Branch, Shenzhen Development Bank

 

•   Shenzhen BAK Battery Co., Ltd.

Summary of the main articles

 

•   Contract number: is Shenfa Longgang zongzi NO.20060329001.

 

•   Contract term: from April 29, 2006 to April 29, 2007, and the amount of
credit to be extended by Development Bank is RMB 150 million.

 

•   Remedies in the event of breach of contract include adjustment of the credit
amount, suspension of credit, imposition of punitive interest and overdue
interest, an increase of guarantee deposit and the call back of loan principal
and interest before maturity.

 

•   Special terms:

 

  •   The maximum amount for credit facilities will be extended to RMB150 yuan
after the two new production lines are pledged as collateral for this
Comprehensive Agreement;

 

  •   Credit facilities under Comprehensive Agreement can only be used for
making up working capital;

 

  •   In case the credit of the Company is rated as bad by other banks or the
Company is involved in any material adverse litigation, Development Bank is
entitled to declare the credit facilities granted to the Company become mature
in advance to its original expiry date;

 

  •   The Company undertakes that after getting the land use right of the BAK
Industrial Park, the Company will pledge the construction under BAK Industrial
Park Phrase I in a proportion of the credit facilities under the Comprehensive
Agreement to Development Bank. And the Company will deposit 50% of its sales
amount incurred during the term of the Comprehensive Agreement. The deposits
will be first used for repayment of the credit facilities, or Development Bank
is entitled to declare the credit facilities granted to the Company become
mature in advance to its original expiry date;

 

  •   If the asset liability ratio of the company exceeds 70%, the current
asset/current liability of the Company less than 0.8, the sales revenue or net
asset of the Company declines by 10% when compared with the same period of the
previous year, Development Bank is entitled to deem the credit facilities
matured before expiration of their term.

 

  •   In case that the value of the collateral determined at the lower of its
market price or factory-gate price falls below 90% of the original value, the
Company shall make up for the discrepancy within 3 working days. If the Company
fails to perform the above obligation within the said period, the Development
Bank is entitled to declare the credit facilities granted to the Company become
mature in advance to its original expiry date;

 

  •  

The Company shall redeem the collateral with cash within three months after the
expiration of the Comprehensive Agreement, if not doing so, or in case



--------------------------------------------------------------------------------

 

the market price of the collateral reduces materially that may have a severe
negative impact upon the Development Bank’s ability to collect its credit in due
time and due amount, the Development Bank is entitle to cease the grant of
credit facilities.

Summary of the articles omitted:

 

•   Mode of the comprehensive credit

 

•   The use of the comprehensive credit

 

•   The guarantee of the comprehensive credit

 

•   Expense and fees for the comprehensive credit

 

•   Declaration and warranty of the lender

 

•   Special covenant in respect of group client credit and affiliated
transaction

 

•   Applicable law and dispute settlement

 

•   Validity